ORDER

Based upon all the files, records and proceedings herein,
*635IT IS HEREBY ORDERED that the petition of Fidel Bueno for further review of the unpublished decision of the court of appeals filed December 5, 1995 be, and the same is, granted for the limited purpose of remanding to the court of appeals for further proceedings. The court of appeals affirmed a double durational departure from the presumptive sentence for criminal sexual conduct in the first degree. The trial court based the departure on its determination that petitioner is a patterned sex offender and also on more traditional grounds supporting an upward durational departure. The court of appeals relied upon the latter grounds and stated that “because we determine that the double upward departure was justified on aggravating circumstances, we do not reach the issue of the propriety of sentencing Bueno under the patterned sex offender statute.” We agree that the double upward departure was justified by the presence of aggravating circumstances. However, petitioner is entitled to have a decision of the propriety of basing the departure on the patterned sex offender statute because as a patterned sex offender he will be on conditional release for an additional period of time after he has completed the sentence. See Minn.Stat. § 609.1352, subd. 5. Under these circumstances petitioner is entitled to have a determination of whether the trial court properly sentenced him as a patterned sex offender. We express no opinion on that issue. Affirmed in part; remanded to the court of appeals for farther proceedings.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice